Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20  of copending Application No. 16574491 (reference application) in view of Biernat (US 2019/0340269). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘491 teaches all the elements of instant claim 1 except “performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance.” See chart below. However, Biernat teaches this element in ¶ 121 (see prior art rejection below).  It would have been obvious one skilled in the art before the effective filing date of the invention to modify creating of the blockchain instance in claim 1 of ‘491 to include performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance” as taught by Biernat. The motivation would have been to ensure 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Co-Pending 16/574491
Instant 16/574,526
1. A computer-implemented method, comprising: 
storing, in a blockchain system, at least one generic finite blockchain comprising representative blocks, each corresponding to at least one step in a multi-step process; 
dynamically generating at least one finite blockchain instance based on said at least one generic finite blockchain; 





receiving, by a processor, change evidence data pertaining to at least one step in said multi-step process; 

and performing an update operation comprising updating the at least one finite blockchain instance based on said change evidence data. 

1. A computer-implemented method, comprising: performing by blockchain system: 
creating first and second blockchain instances, each comprising representative blocks corresponding to steps in first and second multistep processes, respectively



performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance; 

receiving change evidence data pertaining to steps in one of the first and second multi-step processes; 

and performing an update operation comprising updating one of the first and second blockchain instances based on said change evidence data.




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-12, and 17 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Biernat (US 2019/0340269). 
With respect to claim 1, Biernat (US 2019/0340269) teaches “1. A computer-implemented method, comprising: performing by blockchain system: creating first and second blockchain instances each comprising representative blocks corresponding to steps in first and second multistep processes, respectively”  
 Public and private industrial blockchains can also be used to track manufactured products through a manufacturing facility or across multiple facilities of an industrial enterprise. FIG. 20 is a diagram illustrating generation of blockchain data within a plant intranet. The manufacturing facility depicted in FIG. 20 may correspond, for example, to manufacturing entity 1904 or one of the supplier entities 1902 depicted in the supply chain ecosystem of FIG. 19. In the illustrated example plant architecture, a number of production areas 1306 within a manufacturing facility--including Production Area 1 and Production Area 2--produce component parts or materials that are provided to Production Area 3, which assembles the parts or materials received from those upstream production areas. During runtime, blockchain-enabled industrial devices 1102 that operate within Production Areas 1 and 2 (the supplier production areas) bundle transactions generated within their respective production areas in connection with production of the component parts or materials, generate and validate blocks of these transactions (e.g., collaboratively with other blockchain-enabled industrial devices 1102 within the respective production areas using consensus-based validation techniques such as practical byzantine fault tolerance, proof-of-work, or proof-of-state), and add the validated blocks to a private blockchain 1304b that is only accessible to participating devices on the plant's intranet (and not to other entities of the larger blockchain ecosystem). 
(first blockchain instance is the production area 3 blockchain and second instance is at least one of the two blockchains generated by Production Areas 1 and 2; tracking manufactured products is a multi-step process); 
“performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance” 
[0121] Component parts or materials produced by Production Areas 1 and 2 are conveyed to Production Area 3 for assembly into either a finalized product or a sub-assembly of the final product. The blockchain-enabled industrial controller 1210 (or another blockchain-enabled industrial device 1102) that controls the industrial assets in Production Area 3 can link the blockchains generated by Production Areas 1 and 2, which are associated with the respective component parts generated in those production areas. In an example system, the plant may be a bottling facility, and three upstream production areas (including Production Areas 1 and 2) may respectively produce a bottle, a cap, and a label which are then assembled at Production Area 3. When a received bottle, cap, and label and link the blockchains associated with each of the components that were generated at the respective upstream production areas,
“receiving change evidence data pertaining to steps in one of the first and second multi-step processes” 
0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier (e.g. a VIN number of an assembled vehicle, a serial number of a capped and labeled bottle, etc.), a timestamp indicating a time of assembly or manufacture, measured quality metrics (e.g., leak test results, cap or bolt torque data, etc.), machine states or telemetric data at the time the product was assembled (e.g., oven temperatures, moisture levels, water or air pressures, etc.), or other such information that can be married to a unit or batch of product. In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
(each new operation is a change in the steps (operations) performed on the product): 
 “and performing an update operation comprising updating one of the first and second blockchain instances based on said change evidence data” 
0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier (e.g. a VIN number of an assembled vehicle, a serial number of a capped and labeled bottle, etc.), a timestamp indicating a time of assembly or manufacture, measured quality metrics (e.g., leak test results, cap or bolt torque data, etc.), machine states or telemetric data at the time the product was assembled (e.g., oven temperatures, moisture levels, water or air In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
[0123] This technique for linking industrial blockchains associated with component parts of a final assembled product can be extended to include parts, sub-assemblies, or materials received from outside supplier entities, and more generally to traversal of products across the entire supply chain (e.g., the supply chain depicted in FIG. 19). In such scenarios, supplier-provided components (e.g., batches of material, sub-assemblies, component parts, etc.) can be received at the manufacturing facility together with blockchains that record transactions associated with production of the components at the supplier sites. One or more blockchain-enabled industrial devices 1102 at the manufacturing facility can link these blockchains into a composite blockchain, adding its own transactions to the blockchain as new blocks as the received components are further assembled and/or processed. When the product leaves the manufacturing facility and arrives at the next entity in the supply chain (e.g., another manufacturing entity, a warehouse entity, a shipping entity, a retailer, etc.), any new transactions performed on the product at the next entity are added to the existing blockchain data associated with the product (including synchronized blockchain data associated with any of the product's sub-assemblies or component parts), either by adding new blocks to the existing blockchain or by synchronizing and linking the existing blockchain for the product with a new blockchain generated at the next entity to capture new transactions carried out on the product. In addition to manufacturing transactions, the composite industrial blockchain associated with the unit of product can also record product handling and location tracking information (e.g., warehouse shipping information) as well as business-related information (e.g., order information, purchase information, etc.). All of these diverse transactions are validated by a consortium of devices within the industrial blockchain system or ecosystem using suitable consensus-based validation techniques.
(each time a new component is assembled, for example, the composite, linked blockchain is updated with a new block). 
With respect to claim 2, Biernat teaches “2. The computer-implemented method of claim 1, further comprising associating each of the 
With respect to claim 3, Biernat teaches “3. The computer-implemented method of claim 2, further comprising creating multiple first and second blockchain instances” in ¶¶120, 122, and Fig. 20 items 1306a-d (any number of first and second blockchain instances are taught in that Biernat teaches that any number of products can be tracked by a blockchain—see e.g., Fig. 10 items 1002, 1004, 1006, ). 
“each corresponding to generic finite blockchain comprising a sequence of blocks representing idealized steps corresponding to the first and second multistep processes, respectively, the sequence having a beginning and an end” in ¶¶ 122, 125 (the beginning is the start of the production process and the end is the final, assembled product, for example). 
With respect to claim 4, Biernat teaches “4. The computer-implemented method of claim 3, further comprising creating at least one blockchain family comprising each instance blockchain and the associated generic finite blockchain” in ¶ 123 and ¶127 (composite blockchain (generic finite blockchain) can add any number of other related blockchains; Examiner finds that an aggregate blockchain is a family). 
With respect to claim 9, Biernat (US 2019/0340269) teaches “9. A system, comprising: a memory; a processor communicatively coupled to the memory, wherein the processor is configured to perform: creating first 
[0120] Public and private industrial blockchains can also be used to track manufactured products through a manufacturing facility or across multiple facilities of an industrial enterprise. FIG. 20 is a diagram illustrating generation of blockchain data within a plant intranet. The manufacturing facility depicted in FIG. 20 may correspond, for example, to manufacturing entity 1904 or one of the supplier entities 1902 depicted in the supply chain ecosystem of FIG. 19. In the illustrated example plant architecture, a number of production areas 1306 within a manufacturing facility--including Production Area 1 and Production Area 2--produce component parts or materials that are provided to Production Area 3, which assembles the parts or materials received from those upstream production areas. During runtime, blockchain-enabled industrial devices 1102 that operate within Production Areas 1 and 2 (the supplier production areas) bundle transactions generated within their respective production areas in connection with production of the component parts or materials, generate and validate blocks of these transactions (e.g., collaboratively with other blockchain-enabled industrial devices 1102 within the respective production areas using consensus-based validation techniques such as practical byzantine fault tolerance, proof-of-work, or proof-of-state), and add the validated blocks to a private blockchain 1304b that is only accessible to participating devices on the plant's intranet (and not to other entities of the larger blockchain ecosystem). 
(first blockchain instance is the production area 3 blockchain and second instance is at least one of the two blockchains generated by Production Areas 1 and 2; tracking manufactured products is a multi-step process);
“performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance” 
[0121] Component parts or materials produced by Production Areas 1 and 2 are conveyed to Production Area 3 for assembly into either a finalized product or a sub-assembly of the final product. The blockchain-enabled industrial controller 1210 (or another blockchain-enabled industrial device 1102) that controls the industrial assets in Production Area 3 can link the blockchains generated by Production Areas 1 and 2, which are associated with the respective component parts generated in those production areas. In an example system, the plant may be a bottling facility, and three upstream production areas (including Production Areas 1 and 2) may respectively produce a bottle, a cap, and a label which are then assembled at Production Area 3. When a received bottle, cap, and label are assembled at Production Area 3, the blockchain-enabled industrial controller 1210 that monitors and controls the Production Area 3 automation system can synchronize and link the blockchains associated with each of the components that were generated at the respective upstream production areas,

“receiving change evidence data pertaining to steps in one of the first and second multi-step processes” 
[0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier (e.g. a VIN number of an assembled vehicle, a serial number of a capped and labeled bottle, etc.), a timestamp indicating a time of assembly or manufacture, measured quality metrics (e.g., leak test results, cap or bolt torque data, etc.), machine states or telemetric data at the time the product was assembled (e.g., oven temperatures, moisture levels, water or air pressures, etc.), or other such information that can be married to a unit or batch of product. In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
(each new operation is a change in the steps (operations) performed on the product); 
“and performing an update operation comprising updating one of the first and second blockchain instances based on said change evidence data” 
0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier (e.g. a VIN number of an In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
[0123] This technique for linking industrial blockchains associated with component parts of a final assembled product can be extended to include parts, sub-assemblies, or materials received from outside supplier entities, and more generally to traversal of products across the entire supply chain (e.g., the supply chain depicted in FIG. 19). In such scenarios, supplier-provided components (e.g., batches of material, sub-assemblies, component parts, etc.) can be received at the manufacturing facility together with blockchains that record transactions associated with production of the components at the supplier sites. One or more blockchain-enabled industrial devices 1102 at the manufacturing facility can link these blockchains into a composite blockchain, adding its own transactions to the blockchain as new blocks as the received components are further assembled and/or processed. When the product leaves the manufacturing facility and arrives at the next entity in the supply chain (e.g., another manufacturing entity, a warehouse entity, a shipping entity, a retailer, etc.), any new transactions performed on the product at the next entity are added to the existing blockchain data associated with the product (including synchronized blockchain data associated with any of the product's sub-assemblies or component parts), either by adding new blocks to the existing blockchain or by synchronizing and linking the existing blockchain for the product with a new blockchain generated at the next entity to capture new transactions carried out on the product. In addition to manufacturing transactions, the composite industrial blockchain associated with the unit of product can also record product handling and location tracking information (e.g., warehouse shipping information) as well as business-related information (e.g., order information, purchase information, etc.). All of these diverse transactions are validated by a consortium of devices within the industrial blockchain system or ecosystem using suitable consensus-based validation techniques.

With respect to claim 10, Biernat teaches “10. The system of claim 9, further comprising associating each of the first and second block chain instances to a corresponding generic finite blockchain” in ¶123 (Examiner finds that the composite blockchain in Biernat teaches a generic finite blockchain; Examiner gives no weight to the word “generic” because Applicant’s specification gives no weight to the word “generic”; the composite blockchain in Biernat is finite at any particular point in time).
With respect to claim 11, Biernat teaches “creating multiple first and second blockchain instances” in ¶¶120, 122, and Fig. 20 items 1306a-d (any number of first and second blockchain instances are taught in that Biernat teaches that any number of products can be tracked by a blockchain—see e.g., Fig. 10 items 1002, 1004, 1006, ). 
“each corresponding to generic finite blockchain comprising a sequence of blocks representing idealized steps corresponding to the first and second multistep processes, respectively, the sequence having a beginning and an end” in ¶¶ 122, 125 (the beginning is the start of the production process and the end is the final, assembled product, for example). 
With respect to claim 12, Biernat teaches “creating at least one blockchain family comprising each instance blockchain and the associated generic finite blockchain” in ¶ 123 and ¶127 (composite blockchain (generic finite blockchain) can add any number of other related blockchains; Examiner finds that aggregate blockchain is a family).
With respect to claim 17, Biernat (US 2019/0340269) teaches “17. A non-transitory computer program product comprising a computer-
[0120] Public and private industrial blockchains can also be used to track manufactured products through a manufacturing facility or across multiple facilities of an industrial enterprise. FIG. 20 is a diagram illustrating generation of blockchain data within a plant intranet. The manufacturing facility depicted in FIG. 20 may correspond, for example, to manufacturing entity 1904 or one of the supplier entities 1902 depicted in the supply chain ecosystem of FIG. 19. In the illustrated example plant architecture, a number of production areas 1306 within a manufacturing facility--including Production Area 1 and Production Area 2--produce component parts or materials that are provided to Production Area 3, which assembles the parts or materials received from those upstream production areas. During runtime, blockchain-enabled industrial devices 1102 that operate within Production Areas 1 and 2 (the supplier production areas) bundle transactions generated within their respective production areas in connection with production of the component parts or materials, generate and validate blocks of these transactions (e.g., collaboratively with other blockchain-enabled industrial devices 1102 within the respective production areas using consensus-based validation techniques such as practical byzantine fault tolerance, proof-of-work, or proof-of-state), and add the validated blocks to a private blockchain 1304b that is only accessible to participating devices on the plant's intranet (and not to other entities of the larger blockchain ecosystem). 
(first blockchain instance is the production area 3 blockchain and second instance is at least one of the two blockchains generated by Production Areas 1 and 2; tracking manufactured products is a multi-step process); 
“performing a linking operation to link a block in the first blockchain instance to a block in the second blockchain instance” 
[0121] Component parts or materials produced by Production Areas 1 and 2 are conveyed to Production Area 3 for assembly into either a finalized product or a sub-assembly of the final product. The blockchain-enabled industrial controller 1210 (or another blockchain-enabled industrial device 1102) that controls the industrial assets in Production Area 3 can link the blockchains generated by Production Areas 1 and 2, which are associated with the respective component parts generated in those production areas. In an example system, the plant may be a bottling facility, and three upstream production areas (including Production Areas 1 and 2) may respectively produce a bottle, a cap, and a label which are then assembled at Production Area 3. When a received bottle, cap, and label are assembled at Production Area 3, the blockchain-enabled industrial controller 1210 that monitors and controls the Production Area 3 automation system can synchronize and link the blockchains associated with each of the components that were generated at the respective upstream production areas,

“receiving change evidence data pertaining to steps in one of the first and second multi-step processes” 
0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each block's transaction data comprising production statistics for the product. Example statistics that can be archived in the blockchain can include, but are not limited to, a part identifier (e.g. a VIN number of an assembled vehicle, a serial number of a capped and labeled bottle, etc.), a timestamp indicating a time of assembly or manufacture, measured quality metrics (e.g., leak test results, cap or bolt torque data, etc.), machine states or telemetric data at the time the product was assembled (e.g., oven temperatures, moisture levels, water or air pressures, etc.), or other such information that can be married to a unit or batch of product. In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
(each new operation is a change in the steps (operations) performed on the unit of product); 
“and performing an update operation comprising updating one of the first and second blockchain instances based on said change evidence data” 
0122] In some implementation, each assembled product can be represented by a new block in the industrial blockchain, with each In some implementations, each operation performed on the unit of product during its progress through the production process can be represented as a transaction within the industrial blockchain.
[0123] This technique for linking industrial blockchains associated with component parts of a final assembled product can be extended to include parts, sub-assemblies, or materials received from outside supplier entities, and more generally to traversal of products across the entire supply chain (e.g., the supply chain depicted in FIG. 19). In such scenarios, supplier-provided components (e.g., batches of material, sub-assemblies, component parts, etc.) can be received at the manufacturing facility together with blockchains that record transactions associated with production of the components at the supplier sites. One or more blockchain-enabled industrial devices 1102 at the manufacturing facility can link these blockchains into a composite blockchain, adding its own transactions to the blockchain as new blocks as the received components are further assembled and/or processed. When the product leaves the manufacturing facility and arrives at the next entity in the supply chain (e.g., another manufacturing entity, a warehouse entity, a shipping entity, a retailer, etc.), any new transactions performed on the product at the next entity are added to the existing blockchain data associated with the product (including synchronized blockchain data associated with any of the product's sub-assemblies or component parts), either by adding new blocks to the existing blockchain or by synchronizing and linking the existing blockchain for the product with a new blockchain generated at the next entity to capture new transactions carried out on the product. In addition to manufacturing transactions, the composite industrial blockchain associated with the unit of product can also record product handling and location tracking information (e.g., warehouse shipping information) as well as business-related information (e.g., order information, purchase information, etc.). All of these diverse transactions are validated by a consortium of devices within the industrial blockchain system or ecosystem using suitable consensus-based validation techniques.
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat as applied to claim 3 above and further in view of Koenig US 20200311646 A1. 
With respect to claim 5, Biernat fails to explicitly teach but Koenig US 20200311646 A1 teaches “5. The computer-implemented method of claim 3, further comprising associating a start time and an end time with each instance blockchain wherein the start time represents a counter value associated with a block in the instance blockchain mapped to the beginning of the idealized sequence in the generic family blockchain” in ¶ 37 (timestamp (counter value) includes beginning and ending time; idealized sequence is the actual work performed; when counter is read in light of the specification, it appears there is no difference between a tick count a time stamp—see Applicant’s specification at Fig. 3 (tick t1 is the time at which t1 was requested); 
“and the end time represents a counter value associated with a block in the instance blockchain mapped to the end of the idealized sequence in the generic family blockchain” in ¶ 37 (timestamp includes beginning and ending time; idealized sequence is the actual work performed). 

With respect to claim 6, Koenig teaches “6. The computer-implemented method of claim 5, further comprising measuring execution time for each instance blockchain based on the start and end times” in ¶ 37 (work performed in real time suggests execution time because it is the amount of time it takes for the tasks or jobs to be executed). 
With respect to claim 7, Biernat teaches multiple blockchain instances.  See above. Biernat teaches start times and end times for a blockchain instance.  See Koenig ¶ 36 and ¶ 37.  It would have been obvious to combine the start times and end times to the blockchain instances taught in Biernat. See above claim 5
It appears Koenig/ Biernat fail to explicitly teach “7. The computer-implemented method of claim 6, wherein the start time for the second instance block time is less than the end time of the first instance blockchain.” 

(1) the start time for the second instance block time is less than the end time of the first instance blockchain
(2) the start time for the second instance block time greater than the end time of the first instance blockchain
(3) the start time for the second instance equal to the end time of the first instance blockchain; and 
Thus, Examiner finds that the scenarios suggested by the prior art teach at least “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.”
Additionally, Examiner finds that “one skilled in the art would... envisage each member" of the above time scenarios due to the highly predictable nature of the blockchain technology involved. See MPEP 2144.08 (II) (A)(4)(a). 
It would have been obvious to one skilled in the art to modify the start time and end time in Koenig/Biernat to include “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.”  The motivation would have been to monitor multiple users’ time on multiple projects and to detect malicious activity.  See Koenig ¶36, ¶¶ 38-39.  
With respect to claim 8, Biernat teaches multiple blockchain instances.  See above. Biernat teaches start times and end times for a blockchain instance.  See Koenig ¶ 36 and ¶ 37.  It would have been obvious to combine the start times and end times to the blockchain instances taught in Biernat. See above claim 5

However, Examiner finds that a teaching of a beginning and ending start time for each blockchain instance would have suggested three finite and predictable scenarios: 
(1) the start time for the second instance block time is less than the end time of the first instance blockchain; 
(2) the start time for the second instance block time greater than the end time of the first instance blockchain; 
(3) the start time for the second instance equal to the end time of the first instance blockchain. 
Thus, Examiner finds that the scenarios suggested by the prior art teach at least “wherein the start time for the second instance blockchain is greater than the end time of the first instance blockchain.”  
Additionally, Examiner finds that “one skilled in the art would... envisage each member" of the above time scenarios due to the highly predictable nature of the blockchain technology involved. See MPEP 2144.08 (II) (A)(4)(a). 
It would have been obvious to one skilled in the art to modify the start time and end time in Koenig/Biernat to include “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.”  The motivation would have been to monitor multiple users’ time on multiple projects and to detect malicious activity.  See Koenig ¶36, ¶¶ 38-39.  
With respect to claim 13, Biernat fails to explicitly teach but Koenig US 20200311646 A1 teaches “associating a start time and an end time with each instance blockchain wherein the start time represents a counter value associated with a block in the instance blockchain mapped to the beginning of the idealized sequence in the generic family blockchain” in ¶ 37 (timestamp (counter value) includes beginning and ending time; idealized sequence is the actual work performed; when counter is read in light of the specification, it appears there is no difference between a tick count a time stamp—see Applicant’s specification at Fig. 3 (tick t1 is the time at which t1 was requested); 
“and the end time represents a counter value associated with a block in the instance blockchain mapped to the end of the idealized sequence in the generic family blockchain” in ¶ 37 (timestamp includes beginning and ending time; idealized sequence is the actual work performed). 
Biernat and Koenig are analogous art because they are in the same field of endeavor as the claimed invention.  It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the instances of blockchains in Biernat to include “associating a start time and an end time with each instance blockchain wherein the start time represents a counter value associated with a block in the instance blockchain mapped to the beginning of the idealized sequence in the generic family blockchain and the end time represents a counter value associated with a block in the instance blockchain mapped to the end of the idealized sequence in the generic family blockchain” as taught by Koenig. The motivation would have been to prevent exaggerated billing and accurately measure work performed.  See Koenig ¶ 37. 
With respect to claim 14, Koenig teaches “14. The system of claim 13, further comprising measuring execution time for each instance block chain based on the start and end times” in ¶ 37 (work performed in real time suggests execution time because it is the amount of time it takes for the tasks or jobs to be executed).
With respect to claim 15, Biernat teaches multiple blockchain instances.  See above. Biernat teaches start times and end times for a blockchain instance.  See Koenig ¶ 36 and ¶ 37.  It would have been obvious to combine the start times and end times to the blockchain instances taught in Biernat. See above claim 5
It appears Koenig/ Biernat fail to explicitly teach “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.” 
However, Examiner finds that a teaching of a beginning and ending start time for each blockchain instance would have suggested three finite and predictable scenarios: 
(1) the start time for the second instance block time is less than the end time of the first instance blockchain
(2) the start time for the second instance block time greater than the end time of the first instance blockchain; and 
(3) the start time for the second instance equal to the end time of the first instance blockchain
Thus, Examiner finds that the scenarios suggested by the prior art teach at least “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.  
Additionally, Examiner finds that “one skilled in the art would... envisage each member" of the above time scenarios due to the highly 
It would have been obvious to one skilled in the art to modify the start time and end time in Koenig/Biernat to include “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.”  The motivation would have been to monitor multiple users’ time on multiple projects and to detect malicious activity.  See Koenig ¶ 36, ¶¶ 38-39.  
With respect to claim 16, Biernat teaches multiple blockchain instances.  See above. Biernat teaches start times and end times for a blockchain instance.  See Koenig ¶ 36 and ¶ 37.  It would have been obvious to combine the start times and end times to the blockchain instances taught in Biernat. See above claim 5
It appears Koenig/ Biernat fail to explicitly teach “wherein the start time for the second instance blockchain is greater than the end time of the first instance blockchain” 
However, Examiner finds that a teaching of a beginning and ending start time for each blockchain instance would have suggested three finite and predictable scenarios: 
(1) the start time for the second instance block time is less than the end time of the first instance blockchain; 
(2) the start time for the second instance block time greater than the end time of the first instance blockchain; 
(3) the start time for the second instance equal to the end time of the first instance blockchain. 

Additionally, Examiner finds that “one skilled in the art would... envisage each member" of the above time scenarios due to the highly predictable nature of the blockchain technology involved. See MPEP 2144.08 (II) (A)(4)(a). 
It would have been obvious to one skilled in the art to modify the start time and end time in Koenig/Biernat to include “wherein the start time for the second instance block time is less than the end time of the first instance blockchain.”  The motivation would have been to monitor multiple users’ time on multiple projects and to detect malicious activity.  See Koenig ¶36, ¶¶ 38-39.  
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biernat as applied to claim 17 above and further in view of Boudville (US 2020/0042615). 
With respect to claim 18, Biernat teaches “18. The non-transitory computer program product of claim 17, wherein dynamically generating the at least one finite blockchain instance comprises creating a block within said finite blockchain instance” in ¶ 123 (new instance of blockchain created and synchronized at next entity to capture to new transactions (i.e. new blocks). 
It appears Biernat fails to explicitly teach “based on a tick provided by a counter associated with said blockchain instance.”
However, Boudville (US 2020/0042615) teaches creating blocks “based on a tick provided by a counter associated with said blockchain instance” in ¶¶ 116 and 126 (sidechain can be blockchain instance that has 
Boudville and Biernat are analogous art because they are from the same field of endeavor as the claimed invention. It would have been obvious to one skilled in the art before the effective filing date of the invention to modify “dynamically generating the at least one finite blockchain instance comprises creating a block within said finite blockchain instance” in Biernat to include creating the block “based on a tick provided by a counter associated with said blockchain instance” as taught by Boudville.  The motivation would have been to “handle errors in the parent blockchain.” Boudville ¶ 119. 
With respect to claim 19, Biernat teaches “19. The non-transitory computer program product of claim 18, wherein the method further comprises associating each of the first and second blockchain instances to a corresponding generic finite blockchain” in ¶123 (Examiner finds that the composite blockchain in Biernat teaches a generic finite blockchain; Examiner gives no weight to the word “generic” because Applicant’s specification gives no weight to the word “generic”; the composite blockchain in Biernat is finite at any particular point in time). 
With respect to claim 20, Biernat teaches “20. The non-transitory computer program product of claim 18, wherein the method further comprises creating multiple first and second blockchain instances” in ¶¶120, 122, and Fig. 20 items 1306a-d (any number of first and second blockchain instances are taught in that Biernat teaches that any number of 
“each corresponding to generic finite blockchain comprising a sequence of blocks representing idealized steps corresponding to the first and second multistep processes, respectively, the sequence having a beginning and an end” in ¶¶ 122, 125 (the beginning is the start of the production process and the end is the final, assembled product, for example). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT M PHILLIPS, III whose telephone number is (571)270-3256.  The examiner can normally be reached on 10a-6:30pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ALBERT M PHILLIPS, III/         Primary Examiner, Art Unit 2159